DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed September 17, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810299. Claims 1-20 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contain all the limitations of claims 1-20 of the instant application. Therefore, claims 1-

US application – 17/023,689
1. A system, comprising: a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising: generating an authentication prompt for a display, the authentication prompt specifying a randomly-selected subject matter; receiving video data representing a user performing a gesture; and authenticating the user in response to a determination that the video data satisfies the randomly-selected subject matter.







3. The system of claim 1, wherein the operations further comprise identifying a noun representing the randomly-selected subject matter.

4. The system of claim 1, wherein the operations further comprise determining the video data fails to satisfy the randomly-selected subject matter.

5. The system of claim 4, wherein the operations further comprise denying the authenticating of the user in response to a determination that the video data fails to satisfy the randomly-selected subject matter.



7. The system of claim 1, wherein the operations further comprise comparing the video data to a predicted model.

8. A method, comprising: generating, by a device, an authentication prompt for a display by a display device, the authentication prompt specifying a randomly-selected subject matter; receiving, by the device, an input data generated in response to the authentication prompt, the input data representing a user performing a gesture specified by the randomly-selected subject matter; comparing, by the device, the input data to the randomly-selected subject matter; and authenticating, by the device, the user in response to a 

9. The method of claim 8, wherein the randomly-selected subject matter is associated with a noun.

10. The method of claim 9, further comprising randomly selecting the noun.

11. The method of claim 9, further comprising generating a prediction associated with the randomly-selected subject matter associated with the noun.

12. The method of claim 9, further comprising generating a prediction of a physical interpretation of the randomly-selected subject matter associated with the noun.



14. The method of claim 9, further comprising querying a database to identify the randomly-selected subject matter associated with the noun.

15. The method of claim 9, further comprising denying the authenticating of the user in response to a determination that the input data fails to satisfy the randomly-selected subject matter associated with the noun.

16. A memory device storing instructions that when executed cause a processor to perform operations, the operations comprising: generating an authentication prompt for a display, the authentication prompt specifying a randomly-selected subject matter; receiving video data 




17. The memory device of claim 16, wherein the operations further comprise querying a database to identify the randomly-selected subject matter.

18. The memory device of claim 16, wherein the operations further comprise identifying a noun representing the randomly-selected subject matter.

19. The memory device of claim 16, wherein the operations further comprise: determining that the video data fails to 



20. The memory device of claim 16, wherein the operations further comprise randomly selecting a noun representing the randomly-selected subject matter.


1. A system, comprising: a hardware processor; and a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising: generating an authentication prompt for a display, the authentication prompt specifying a randomly-selected subject matter and prompting a user to perform a gesture; receiving a video data representing the user performing the gesture of the randomly-selected subject matter; comparing the video data to the randomly-selected subject matter; and authenticating the user in response to the video data satisfying the randomly-selected subject matter.



3. The system of claim 1, wherein the operations further comprise identifying a noun representing the randomly-selected subject matter.

4. The system of claim 1, wherein the operations further comprise determining the video data fails to satisfy the randomly-selected subject matter.

5. The system of claim 4, wherein the operations further comprise denying the authenticating of the user in response to the video data failing to satisfy the randomly-selected subject matter.




7. The system of claim 1, wherein the operations further comprise comparing the video data to a predicted model.

8. A method, comprising: generating, by a device, an authentication prompt for a display by a display device, the authentication prompt specifying a randomly-selected subject matter associated with a noun and prompting a user of the device to perform a gesture; receiving, by the device, an input data generated in response to the authentication prompt, the input data representing the user performing the gesture specified by the randomly-selected subject matter associated with the noun; comparing, by the device, the 

9. The method of claim 8, further comprising randomly selecting the noun.

10. The method of claim 8, further comprising generating a prediction associated with the randomly-selected subject matter associated with the noun.

11. The method of claim 8, further comprising generating a prediction of a physical interpretation of the randomly-selected subject matter associated with the noun.



13. The method of claim 8, further comprising querying a database to identify the randomly-selected subject matter associated with the noun.

14. The method of claim 8, further comprising denying the authenticating of the user in response to the input data failing to satisfy the randomly-selected subject matter associated with the noun.


15. A memory device storing instructions that when executed cause a processor to perform operations, the operations comprising: generating an authentication prompt for a display, the authentication prompt specifying a randomly-selected subject matter and prompting a user to 

16. The memory device of claim 15, wherein the operations further comprise querying a database to identify the randomly-selected subject matter.

17. The memory device of claim 15, wherein the operations further comprise identifying a noun representing the randomly-selected subject matter.

18. The memory device of claim 15, wherein the operations further comprise 
19. The memory device of claim 18, wherein the operations further comprise denying the authentication in response to the video data failing to satisfy the randomly-selected subject matter.

20. The memory device of claim 15, wherein the operations further comprise randomly selecting a noun representing the randomly-selected subject matter.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-10 and 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US patent publication 20130159939 granted to Krishnamurthi and further in view of US patent publication 20070036353 granted to Reznik et al.
Regarding claim 8, Krishnamurthi teaches a method for generating, by a device, an authentication prompt for a display by a display device, receiving, by the device, an input data generated in response to the authentication and prompt, the input data representing a user performing a gesture specified by the subject matter (i.e. command).” see paragraph [0053] (. . . computing device may prompt the user to select a command . . . receive the user’s selection of a command, via a displayed prompt . . .). Krishnamurthi further teaches comparing, by the device, the input data and
authenticating, by the device, the user in response to a determination that the input
data satisfies the randomly-selected subject matter.” see paragraph [0056] (. . . computing device may prompt the user to select a command . . . receive the user’s selection of a command, via a displayed prompt . . .). Krishnamurthi fails to specifically teach the authentication prompt specifying a randomly-selected subject matter. In analogous art, Reznik discloses an authentication method where a user performs a sequence of motions that are randomly selected from a given dictionary (see paragraph [0222]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Reznik’s method for authenticating a user using a random secret with Krishnamurthi method for authenticating users through gesture 

Regarding claim 9, Krishnamurthi as modified above (see claim 8) teaches the randomly-selected subject matter is associated with a noun.” see paragraph [0222]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Reznik’s method for authenticating a user using a random secret with Krishnamurthi method for authenticating users through gesture recognition. One of ordinary skill would have been motivated to combine the two in order to gain from the benefit of making it more difficult for an eavesdropper to observer and derive any information about the random selected data.
	Regarding claim 10, Krishnamurthi as modified above (see claim 9) teaches the randomly selecting the noun.” see paragraph [0222]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Reznik’s method for authenticating a user using a random secret with Krishnamurthi method for authenticating users through gesture recognition. One of ordinary skill would have been motivated to combine the two in order to gain from the benefit of making it more difficult for an eavesdropper to observer and derive any information about the random selected data.
Regarding claim 13, Krishnamurthi as modified above (see claim 9) teaches querying a database to identify the noun.” see paragraph [0222] (. . . selected . . . in a random way from a given dictionary. . .). It would have been obvious to one of ordinary 
The examiner considers the claimed database to be equivalent to the dictionary in the reference in that each are capable of storing a list of nouns.

Regarding claim 14, Krishnamurthi as modified above (see claim 9) teaches querying a database to identify the randomly-selected subject matter associated with the noun.” see paragraph [0222]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Reznik’s method for authenticating a user using a random secret with Krishnamurthi method for authenticating users through gesture recognition. One of ordinary skill would have been motivated to combine the two in order to gain from the benefit of making it more difficult for an eavesdropper to observer and derive any information about the random selected data.
Regarding claim 15, Krishnamurthi as modified above (see claim 9) teaches the 
denying the authenticating of the user in response to a determination that the input data fails to satisfy the randomly-selected subject matter associated with the noun.” see paragraph [0222]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Reznik’s method for authenticating a user 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437